Eno, J.

These are cross actions of contract by *81which, in one action, Edith M. Fagin, doing business as Framingham Building & Wrecking Co., hereinafter referred to as the plaintiff, seeks to recover from John McCarron, hereinafter referred to as the defendant, the sum of $244.50, with interest thereon from July 2, 1953 for goods sold and delivered. The answer is a general denial and an averment that the plaintiff failed to complete her agreement with the defendant whereby the defendant suffered a loss of $500. In the cross action John McCarron seeks to recover from Edith M. Fagin the sum of $300. for money paid under a contract of sale that has been rescinded. The cases were heard by the late Judge Gol da R. Walters.
The Court found for the plaintiff Fagin against John McCarron in the amount of $244.50 and for the said Fagin in the suit against her by the said McCarron.
We have examined the reported requests for rulings and find no prejudicial error of law in their disposition by the trial judge. These two cases presented questions of facts for the trial judge who decided them adversely to the appellant.
Most of the requests for rulings are for findings of facts, which the trial judge was not obliged to give, Evans v. Middlesex County, 209 Mass. 474, 480; Castano v. Leone, 278 Mass. 429, 431; DiLorenzo v. Atlantic, National Bank, 278 Mass. 321, 325; Memishian v. Phipps, 311 Mass. 521, 523; Kelsey v. Hampton Court Hotel, 327 Mass. 150, 152; E. A. Strout Realty Agency v. Gargan, 328 Mass. 524, 525; or based upon facts which were not found, or inapplicable to those found, by her.
Bradley v. Meltzer, 245 Mass. 41, 43; Franklin Park Lumber Co. v. Huie-Hodge Lumber Co., 246 Mass. 157, 158; Simpson v. Eastern Mass. St. Ry., 292 Mass. 562, 565; Gibbons v. Denoncourt, 297 Mass. 448, 452.
There being no prejudicial error in the disposition *82of the requests for rulings the entry is to be made in each case: Report Dismissed.
(These cases are printed in abridged form).